Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 12, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  151421                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  TOD MCLAIN, Personal Representative of the                                                                Joan L. Larsen,
  ESTATE OF TRACY MCLAIN,                                                                                             Justices
            Plaintiff-Appellant,
  v                                                                 SC: 151421
                                                                    COA: 318927
                                                                    Ingham CC: 11-000859-NH
  LANSING FIRE DEPARTMENT, CITY OF
  LANSING, and JEFFREY WILLIAMS,
            Defendants-Appellees,
  and
  MICHAEL DEMPS,
           Defendant.

  _________________________________________/

         On October 6, 2016, the Court heard oral argument on the application for leave to
  appeal the March 3, 2015 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 12, 2016
           t1006
                                                                               Clerk